JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00643-CV

               JOSEPH GLASS AND HILDEGARD GLASS, Appellants

                                            V.

           MILES GILBERT D/B/A MG SHEET METAL WORKS, Appellee

    Appeal from the County Civil Court at Law No. 2 of Harris County. (Tr. Ct. No.
                                     1013437).

       This case is an appeal from the final judgment signed by the trial court on May 28,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the portion of the
trial court’s judgment that granted summary judgment on the breach of contract and
unjust enrichment claims. Accordingly, the Court reverses this portion of the trial
court’s judgment.

       The Court further holds that there was no reversible error in the remaining
portions of the trial court’s judgment. Therefore, the Court affirms the remaining
portions of the trial court’s judgment.

       The Court further remands the case to the trial court for further proceedings.
         The Court orders that appellate costs are assessed against each party incurring
same.

         The Court orders that this decision be certified below for observance.

Judgment rendered June 25, 2015.

Panel consists of Justices Jennings, Bland, and Brown. Opinion delivered by Justice
Bland.